                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 ABEL REYES,                                       1:16-cv-0586-DAD-JLT (PC)
                        Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                ABEL REYES, CDCR # P-55763

                                                   DATE: October 29, 2019
 FLORES, et al.,                                   TIME: 8:30 a.m.
                        Defendants.

        Abel Reyes, CDCR # P-55763, is the plaintiff in proceedings in this case on October 29,
2019, and is confined at California Men’s Colony, Colony Dr., San Luis Obispo, CA 93409, in
the custody of the Warden. In order to secure this inmate's attendance, it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before District Judge Dale A. Drozd in Courtroom 5 at the United States Courthouse, located at
2500 Tulare Street, Fresno, CA 93721 on October 29, 2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Men’s Colony

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.

      Dated:   September 18, 2019                         /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
